DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 1,356,364) in view of West (US 10,617,157).
Horn teaches a bib for use by a user worn about a user waist and user torso with an abdomen and a lower back, the bib comprising: a pants portion 10 including a waist section 17 positionable about the user waist when the bib is worn by the user and a pair of leg sections extending from the waist section; a torso portion 12 attached to the pants portion and extending from the waist section away from the pair of leg sections, the torso portion being positionable about the user torso when the bib is worn by the user, the torso portion including a front panel disposed adjacent the abdomen when the bib is worn by the user, the torso portion including a back panel (portion below 17) disposed adjacent the lower back when the bib is worn by the user, the torso portion including an outer surface facing away from the user torso when the bib is worn by the user, the torso portion including an inner surface facing towards the user torso when the bib is worn by the user.
Horn does not teach a bladder pocket disposed between the inner and outer surfaces extending from the front panel around the back panel and to the front panel; and an elongate 
West teaches a jacket with teach a bladder pocket 50 disposed between the inner and outer surfaces extending from the front panel around the back panel and to the front panel; and an elongate liquid bladder 46 being sized and configured to be inflated with a liquid, the liquid bladder disposed within the bladder pocket and extending from the front panel around the back panel and to the front panel.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of Horn with the Bladder of West in order to provide hydration during while donning the garment.
As to claim 2, Horn teaches pants portion and the torso portion are capable of not removeably connected if left attached.
As to claim 3, Horn teaches the pants protoin 10 is removable from the torso portion via 19.
As to claim 4, Horn teaches includes a pants portion fastening element 19 disposed between the pants portion and the torso portion for removeably connecting the pants portion and the torso portion.
As to claim 5, Horn teaches the garments attached via buttons, however it would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide zipper as they are commonly known in the art to be interchangeable with buttons.
As to claim 6, Horn teaches the torso portion extends beyond the abdomen and the lower back from the user waist when the bib is worn by the user (when the user is donning the pants and not all the way pulled up).
As to claim 7, Horn teaches shoulder straps 13 extending from the front panel to the back panel.
As to claim 8, Horn teaches the torso portion is a vest (see figure 8).
As to claim 9, West teaches outer surface of the back panel includes an outer access opening that extends to the bladder pocket.
As to claim 11, West teaches the inner surface of the back panel includes an inner access opening 50 that extends to the bladder pocket.
As to claim 12, West teaches includes an access fastening element 54/56 disposed about the inner access opening for opening and closing the inner access opening.
As to claim 13, Horn teaches the liquid bladder 46 includes a bladder body section disposed between opposing bladder ends.

As to claims 15-16, the combined references teach the bladder ends are elastically connected via bladder extensions to each other via the bladder fastener to allow the bladder ends to move relative to each other while being connected by the bladder fastener (tab 72/74 would provide some degree of elasticity).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 1,356,364) in view of West (US 10,617,157) as applied to claim 1 in further view of Hubbard (US 8,231,421).
The combined references teach the limitations of the claim except, the outer surface of the back panel includes an outer access opening that extends to the bladder pocket.
Hubbard teaches a garment with a back panel 10-4b with a outer access opening 11 for accessing the bladder. 
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of the combined references with the access of Hubbard in order to provide access while the garment is worn.
As to claim 10, Hubbard teaches an access fastening element (11a) disposed about the outer access opening for opening and closing the outer access opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732